PER CURIAM.
Granted. The minute entries from plaintiff’s timely filed suit in the United States District Court for the Eastern District of Louisiana show that although plaintiff filed a motion to remand on January 27, 1988, and the action was partially dismissed on that date, plaintiff’s federal action was not fully dismissed until March 30, 1988. Prescription was interrupted while the federal action was pending and since plaintiff’s action in state district court was filed on February 18, 1988, while the federal action was pending, the action was timely. LSA-C.C. Art. 3463. See Martin v. Franklin State Bank & Trust, 595 So.2d 371 (La.App. 2d Cir.1992) and Levy v. Stelly, 277 So.2d 194 (La.App. 4th Cir.1973). Therefore, the trial court’s judgment granting defendants’ exception of prescription, as affirmed by the court of appeal, is reversed, the exception is overruled, and the case is remanded to the. Twenty-Fourth Judicial District Court for further proceedings.
WATSON, J., not on panel.